Citation Nr: 9928593	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the mouth.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1942 
to December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above issues.

In July 1997, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Acting Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In April 1998, the Board remanded this case to fulfill due 
process considerations.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate review.


FINDINGS OF FACT

1.  The appellant currently has a mouth disorder, most 
recently diagnosed as trigeminal neuralgia.

2.  The appellant has submitted competent lay evidence of 
incurrence of an injury to the mouth during service.

3.  There is no medical evidence of a nexus, or link, between 
the appellant's current trigeminal neuralgia and any injury 
or disease in service, including the alleged mouth injury, 
and the claim for service connection is not plausible.

4.  In April 1949, the Board denied service connection for a 
nervous condition. 

5.  The evidence received subsequent to April 1949 is not 
material.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for residuals of an injury to the mouth, 
and there is no duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The April 1949 Board decision denying service connection 
for a nervous condition is final.  38 U.S.C.A. §§ 7103(a) and 
7104 (West 1991 & Supp. 1999).

3.  New and material evidence has not been received, and the 
appellant's claim for service connection for a nervous 
condition is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1944, the appellant filed a claim for service 
connection for a nervous condition.  His service medical 
records showed that he was hospitalized in July 1943, mid 
September 1943, and from late September 1943 until his 
discharge from service.  The appellant complained of 
difficulty with his nerves, and he stated that he had been 
fine until he witnessed several air raids in Africa.  On one 
occasion, he indicated that he had been nervous all his life.  
He complained of bad dreams and nightmares.  It was noted in 
his past history that he had completed the third grade and 
then worked on a farm until he entered service.  A mental 
status examination in October 1943 showed that he was 
disoriented with very poor memory.  He had no illusions or 
hallucinations.  There was a large amount of confusion.  He 
was incoherent and unable to carry on an intelligent 
conversation.  He was unable to add, multiply, or subtract, 
and he did not know answers to questions such as the number 
of states in the United States.  The examiner indicated that 
the appellant was very nervous and easily excitable.  The 
diagnosis was mental deficiency.  Wechsler testing in October 
1943 showed that his mental age was nine years, nine months.  
It was recommended that the appellant be discharged from 
service.

In connection with his claim for compensation, the appellant 
underwent a VA examination in July 1944.  He complained that 
he was easily frightened, worried a lot, and weak.  It was 
noted that the appellant had completed the fourth grade at 
age 12.  He was unable to read or write.  He indicated that 
he had liked being in the Army, but he did not like Africa.  
He was unable to answer some of the examiner's questions, but 
he was not disoriented.  He indicated that he had no dreams.  
The examiner noted that the appellant had a silly laugh and 
seemed suspicious about the questions and examination.  The 
diagnosis was mental deficiency.

A rating decision of August 1944 denied service connection 
for mental deficiency, and the appellant appealed this 
decision.  In support of his claim, he submitted two lay 
statements dated in September 1944.  A statement by J.I. 
indicated that the appellant had not been nervous prior to 
his entry into service.  After service, the appellant 
appeared nervous and anxious.  He was easily frightened and 
did not seem to relax.  A statement by the appellant's father 
indicated that the appellant's nervous condition was 
considerably worse since his discharge from service.

In January 1945, the Board remanded the appellant's claim for 
the purpose of obtaining a social survey and providing him a 
psychiatric examination.  In March 1945, the RO received a 
statement from H.V., an employer of the appellant's shortly 
after his discharge from service.  H.V. indicated that the 
appellant was very nervous and had the mind of a child.

In March 1945, a social survey was conducted by a psychiatric 
social worker, and several of the appellant's family members 
and associates were interviewed.  In summary, it was noted 
that all of the informants were of the opinion that the 
appellant had been a spoiled child who was never permitted to 
grow up.  Although he seemed more nervous when he first 
returned home from the service, most of the informants were 
unable to tell a great deal of difference in his condition 
then and what it had always been.  The outstanding difference 
was that he was easily frightened and quite irritable.  

In September 1948, the appellant was hospitalized for the 
purpose of obtaining a psychiatric examination.  The history 
he provided was rather vague and indefinite.  He dated his 
nervousness to the time that he spent in the Army, 
specifically to the time he spent in Africa in combat duty.  
He stated that since his discharge from service he had been 
unable to work like he wanted.  He seemed confused, and when 
questioned, he stated that he periodically had visual and 
auditory hallucinations.  He was vague about them and did not 
like to discuss them.  He did state that voices accused him 
of things he did not want to think about and the visions were 
of people trying to get him to do things he should not do.  
His affect as he talked was definitely flattened.  Insight 
was lacking, and judgment was correspondingly impaired.  A 
diagnosis of schizophrenic reaction, latent, was rendered.  A 
Rorschach examination substantiated the diagnosis of 
schizophrenic reaction, probably paranoid in type, latent.  

A rating decision of November 1948 denied service connection 
for schizophrenic reaction.  A Board decision of April 1949 
denied service connection for a nervous disorder.  It was 
noted that the evidence showed that the appellant had a 
constitutional condition of mental deficiency prior to his 
entry into service, and there was no adequate basis for 
finding that any neuropsychiatric condition was superimposed 
on that disorder.  

In December 1954, the appellant filed a claim for service 
connection for dental treatment.  He stated that he had to 
have his remaining teeth pulled and have upper and lower 
plates made.  He stated that most of his teeth were filled 
during service.  The report of his entrance examination dated 
October 1942 showed that he was missing teeth #8, #14, and 
#15 on the right and teeth #6, #8, #13, and #16 on the left.  
During service, it was noted in October 1943 that the 
appellant had dental caries on right teeth #1 and #2.  The 
dental survey showed that he was missing teeth #8, #14, and 
#15 on the right and teeth #6, #8, #13, and #16 on the left.  
The appellant refused treatment.  The report of his discharge 
examination dated December 1943 showed that he was missing 
teeth #8, #13, and #14 on the right and teeth #6, #8, and #13 
on the left.

In December 1954, the RO obtained additional service medical 
records for the appellant.  With respect to the claim for a 
nervous condition, the additional records contained the same 
information as the service medical records already associated 
with the claims file.  With respect to dental treatment, the 
additional records showed that the appellant was treated for 
numerous dental caries within the first month of service 
while at Fort Eustis, Virginia.

In February 1994, the appellant filed claims for service 
connection for a nervous condition and residuals of an injury 
to the mouth.  With respect to his claim for a mouth 
disorder, his service medical records contained no record of 
an injury to the mouth.  The report of his entrance 
examination dated October 1942 indicated that he had no mouth 
or gum abnormalities.  During the dental survey in October 
1943, as discussed above, no other conditions were noted.  
The report of his discharge examination dated December 1943 
indicated that his mouth and gums were normal.  

The RO received the appellant's medical records from Hector 
Gotay, M.D., covering the period May 1973 to March 1991.  
These records contained no information regarding a nervous 
condition.

An operation report dated in May 1973 indicated that the 
following procedures were performed:  bilateral intranasal 
antrostomy, biopsy of sinus mucosa, direct laryngoscopy, 
multiple biopsies, exam of nasopharynx with multiple 
biopsies, and multiple biopsies of hypopharynx, tonsils, and 
tongue.  The appellant's preoperative and postoperative 
diagnoses were glossopharyngeal pain, etiology unknown.  A 
cyst from the left lower lip was diagnosed on tissue 
examination as basal cell carcinoma in May 1974. 

An x-ray report dated in December 1978 indicated that films 
of the appellant's mandible showed no evidence of bony 
destruction or fracture.  Films of the mastoids showed normal 
configuration and aeration.  No bone destruction was seen.  
Films of the temporomandibular joints in the open and closed 
positions showed no osseous or articular abnormality.  Normal 
range of motion was present.  

A report from Lanier Park Hospital indicated that the 
appellant was hospitalized in September 1979 for evaluation 
of severe facial pain.  It was noted that the appellant was 
well until 1977 when he was seen for evaluation of pain under 
the left jaw.  The pain radiated to the ear and underneath 
the tongue.  The pain was lancinating and at times burning.  
It hurt only after he ate.  Examination was essentially 
normal except for tenderness in the left submaxillary area.  
The impression at that time was probable neuralgia, and he 
was prescribed medications.  However, the pain persisted and 
radiated to the base of the tongue and to the ear.  Three 
months later, the examination was essentially normal.  It was 
noted that the appellant had had resection of a skin cancer 
of the left lower lip approximately three years earlier, and 
this was the location of the pain.  The appellant's symptoms 
had worsened since June 1978, and he was admitted for 
evaluation of possible atypical facial pain particularly 
involving the third division of the trigeminal nerve on the 
left.  General physical examination showed evidence of an old 
surgical scar on the left lower lip and evidence of two 
lesions in the oral mucosa, apparently some blister formation 
that appeared to be fairly sensitive to pain.  There was 
tenderness to the left of the cricoid cartilage.  The carotid 
arteries were not tender, and there was no tenderness to 
palpation of the nasopharynx.  The neurological examination 
was essentially normal.  The diagnosis was probable tic 
douloureux, third division of trigeminal nerve, in 
exacerbation and severe pain.  The appellant was treated with 
complete improvement.

Reports of follow-up visits from October 1979 to March 1980 
indicated that the appellant continued to receive treatment 
for tic douloureux.  This condition was partially controlled 
with medication; the appellant continued to experience 
episodes of severe pain.  

In April 1980, the appellant was hospitalized at Lanier Park 
Hospital.  It was noted that he had had cancer in the left 
lower lip, and he started noticing lancinating pain in the 
area of the incision soon after the surgery.  He was 
concerned about recurrence of this "tumor."  It was noted 
that he also appeared extremely nervous and insomniac.  He 
was not tolerating feedings due to pain.  Examination showed 
tenderness and dysesthesia on the area of the incision on the 
left lower lip and tenderness on the anterior cervical 
triangle where there was evidence of small lymphadenopathy.  
The left tonsillar pillar was also tender.  The admitting 
diagnoses were post-incisional neuralgia, anxiety associated 
with post-incisional neuralgia, and history of resected 
cancer.  An x-ray report dated in April 1980 indicated that 
the findings suggested left maxillary sinusitis, left ethmoid 
sinusitis, and swelling of turbinates in the left side of the 
nose.  There was no other abnormality of the mandible.  At 
time of discharge, the appellant was pain free and able to 
eat without problems.  The discharge diagnoses were post-
incisional neuralgia and maxillary and ethmoid sinusitis on 
the left, rule-out abscess on the left of maxillary sinus 
(periodontal abscess).

In August 1981, it was noted that the appellant continued to 
have problems.  He was prescribed Valium because he was 
rather anxious about his medical problems.  In December 1981, 
it was noted that his tic douloureux was under control with 
medication.

In April 1982, the appellant was hospitalized at Lanier Park 
Hospital for evaluation of persistent and severe facial pain 
that was interfering with his food intake.  He was 
experiencing pain in the area of the lower lip laterally on 
the left.  He had also noted swelling in the area of the 
mandibular angle and pain on the temporal and mandibular 
joint region.  It was noted that he had done well until 
December 1981 when he was involved in an automobile accident 
and had received trauma to the left flank and glabellar 
region.  Examination showed that severe pain could be 
triggered by gently stroking the lower lip on the left side 
and by stroking the left side of the tongue posteriorly.  
Pain was also noted upon palpation of the carotid artery, 
mandibular joint, and the area of the angle of the jaw on the 
left side.  He appeared to be depressed.  The admitting 
diagnoses included facial pain, probable post-incisional 
neuralgia, rule-out pharyngeal neuralgia, temporal mandibular 
joint arthritis, atypical facial pain, or tic douloureux.  An 
x-ray report dated in April 1982 indicated that films of the 
temporomandibular joints in both the open and closed 
positions showed good movement with no evidence of fracture.  
Tomograms of the left temporomandibular joint were normal 
with no fractures or arthritic changes.  A sinus series 
showed a soft tissue mass off the superior wall of the right 
maxillary sinus.  Tomograms of the maxillary sinuses showed a 
1.5 centimeter non-calcified mass off the roof of the right 
maxillary sinus.  A CT (computerized tomography) scan of the 
head in April 1982 was normal.  The appellant was treated and 
asymptomatic at time of discharge.  The discharge diagnoses 
were facial pain - post-incisional neuralgia, atypical facial 
pain, and automobile accident with cranial cerebral trauma 
exacerbated #1 and #2. 

Medical records from March to August 1983 showed that the 
appellant continued to receive treatment for his complaints 
of pain on the left lower lip.  In March 1985, it was noted 
that he did not have facial pain.  In May and July 1986, it 
was noted that he was doing well.  

The RO received the appellant's medical records from Daniel 
Luke, M.D., covering the period April 1977 to March 1994.  
These records mostly concerned treatment for unrelated 
conditions, and there was no information regarding a mouth 
disorder.  In August 1988, it was noted that the appellant 
had anxiety.  In March 1990, Dr. Luke indicated that the 
appellant's major problem was depression.  In August 1990, it 
was noted that he had chronic anxiety.  In September 1991, it 
was noted that the appellant had recently retired and was 
having problems adjusting.  He admitted that he was 
depressed.

The RO received the appellant's medical records from Robert 
C. Ferguson, M.D., covering the period April 1977 to February 
1994.  These records mostly concerned treatment for unrelated 
conditions.  A consultation report dated in August 1988 
showed the appellant's complaints of depression and 
nervousness.  A consultation report dated in July 1991 
indicated that the appellant had had skin cancer removed from 
his mouth with resulting neuralgia.  The diagnoses included 
chronic anxiety and history of surgical excision of carcinoma 
of mouth with resulting neuralgia.  In December 1991, the 
appellant's complaints included problems with neuralgia in 
the face.  A consultation report dated in April 1992 showed 
diagnoses of chronic anxiety and history of surgical 
excision, carcinoma of the mouth, with resulting neuralgia.  

A rating decision of January 1995 denied service connection 
for residuals of an injury to the mouth and found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a nervous condition.  In 
March 1995, the RO received additional evidence on behalf of 
the appellant from a United States Congressman.  Some of the 
evidence was copies of evidence already associated with the 
claims file.  A letter from Dr. Luke dated in January 1995 
indicated that the appellant had been on a relaxant for some 
time for his nerves and sleep.  Dr. Luke stated that he began 
treating the appellant in 1968.  A pathology report dated in 
May 1974 indicated that a cyst from the left lower lip was 
basal cell carcinoma.  An operation report dated in June 1974 
indicated that a wedge resection of the left lower lip was 
performed, and a pathology report dated in June 1974 again 
indicated basal cell carcinoma.  

The RO also received a discharge summary from Hall County 
Hospital dated in June 1973.  It was noted that the appellant 
had complained of burning on the left side of the base of his 
tongue and throat for approximately two months.  He was 
admitted for the procedures described above in the May 1973 
operative report.  It was noted that the pathological report 
showed no evidence of malignancy, and he was discharged in 
satisfactory condition.

The RO also received medical records covering the period 
April 1973 to November 1984, but the name of the physician 
was not indicated.  In April 1973, the appellant complained 
of burning at the root of the tongue on the left side of one 
month's duration.  The examination showed no abnormalities, 
and the diagnosis was throat pain, etiology unknown.  In May 
1973, he complained of burning pain on the left side of the 
throat.  The examination showed some tenderness behind the 
angle of the jaw.  The diagnosis was possible neuralgia.  It 
was noted that he was admitted to a hospital in late May 
1973.  

In March 1977, the appellant complained of severe pain 
underneath the left jaw that radiated to the ear and under 
the tongue.  He described the pain as mostly shooting and 
lancinating and sometimes burning.  He complained of 
tenderness with palpation of the left submaxillary area.  He 
also had tenderness over the left lower alveolar ridge and 
behind the angle of the mandible on the left.  The diagnosis 
was probable neuralgia.  In June 1977, he continued to 
complain of pain in the left lower jaw.  The diagnosis was 
glossopharyngeal neuralgia.  In July 1978, he complained of 
pain in the lower lip where he had had a wedge resection for 
cancer.  The pain radiated to the left lower jaw, up to the 
ear, and into the neck.  He stated that the pain was 
triggered by drinking soda, eating something tart or sweet, 
or touching that area of his lip.  It was noted that he had 
had a similar complaint the prior year that had finally 
cleared up, but had now recurred.  In July 1983, he 
complained of severe neuralgic pain that radiated up to the 
ear.  The examination showed no abnormalities, and the 
diagnosis was trigeminal neuralgia.

A rating decision of October 1995 again found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a nervous condition.  In November 
1995, the appellant submitted additional evidence with his 
substantive appeal.  He stated that he had been treated for 
his nerves since his discharge from the military.  Many of 
the doctors who had treated him were deceased, and he did not 
have access to their records.  Most of the evidence the 
appellant submitted were copies of evidence already 
associated with the claims file.  A discharge summary from 
Northeast Georgia Medical Center dated in April 1983 
contained no information about a mouth disorder or nervous 
condition.

The RO received additional medical records covering the 
period April 1973 to November 1984 from an unidentified 
physician.  Some of these were copies of the records 
discussed above.  Additional treatment records from June 1973 
to March 1977 showed the appellant's treatment for complaints 
of burning pain with a diagnosis of glossopharyngeal 
neuralgia.  In May 1974, it was noted that he had a small 
nevus on the left lower lip that was getting bigger.  In June 
1974, it was noted that he had had wedge resection of basal 
cell carcinoma.  In March 1977, the appellant complained of a 
sharp pain which seemed to start in his lip or shoot through 
his lip where the basal cell was removed and radiate under 
the jaw, into the submaxillary area, and then up the jaw.  
Additional treatment records from July 1978 to July 1981 
showed the appellant's continued treatment for severe pain in 
the left jaw area.  In December 1978, a diagnosis of 
glossopharyngeal neuralgia was rendered.  It was noted in 
September 1979 that the appellant was referred to Dr. Gotay.  
In April 1980, it was indicated that a hospital consultation 
had been conducted, and the diagnosis was glossopharyngeal 
and trigeminal nerve neuralgia.  In July 1981, the diagnosis 
was changed to neuralgia of the mandibular branch of the 
trigeminal nerve.

A rating decision of March 1996 confirmed the denial of 
service connection for residuals of an injury to the mouth.  
In March 1996, the RO received additional evidence on behalf 
of the appellant from a United States Congressman.  A letter 
from Dr. Gotay dated in March 1996 indicated that he had 
known the appellant since September 1979.  Dr. Gotay stated 
that the appellant had been plagued with rather severe 
trigeminal neuralgia for which he had to take significant 
amounts of medication.  He had been feeling somewhat better 
recently, but he still had occasional flare-ups of intense 
pain.  Dr. Gotay indicated that he suspected the appellant 
would have problems with severe pain on and off for the rest 
of his life.  

The RO also received a letter from John Givogre, M.D., from 
Georgia Pain Medicine Specialists, dated in March 1996.  Dr. 
Givogre indicated that he had been seeing the appellant since 
July 1995 for chronic left facial pain.  Dr. Givogre had 
tried numerous injections and used different medications to 
try to help the appellant with his chronic facial pain.  Dr. 
Givogre stated that the facial pain resulted after possible 
nerve injury when the appellant had lower lip surgery for 
cancer many years earlier.  It was noted that the appellant 
had also told Dr. Givogre about a stress-related disorder 
from which he had suffered chronically since serving in World 
War II.  Although Dr. Givogre was not treating the appellant 
for this condition, the appellant had told him about it on 
numerous occasions, and it was Dr. Givogre's impression that 
this interfered with the appellant's daily functioning.

In July 1997, the appellant had a personal hearing.  At his 
hearing, he submitted copies of his service medical records 
and the first page from the report of the VA examination in 
July 1944.  The appellant's representative argued that VA had 
never addressed the issue of whether a nervous/psychiatric 
condition had developed in addition to the appellant's mental 
deficiency or whether this condition had been aggravated by 
service.  The representative referred to the appellant's 
service in North Africa where he was exposed to bombing 
attacks.  The appellant testified that he did not have any 
problems at the beginning of his period of service.  He 
stated that he first had problems with anxiety in Africa.  He 
stated that he had had "bad nerves" ever since service.

With respect to his claim for a mouth disorder, the appellant 
testified that he incurred a concussion during service from 
firing a 90-millimeter gun.  When he "came to," he was in a 
hospital.  He stated that this affected his teeth because the 
explosion jarred his teeth.  He stated that he had blood in 
his mouth and nose when he woke up in the hospital.  He 
stated that he developed pyuria [sic] in his teeth and had to 
have them pulled.  He stated that he then had cancer in his 
lip and pain in his mouth.

In October 1997, the appellant's representative submitted 
additional evidence, which were copies of evidence already 
associated with the claims file.  There were some new records 
from Dr. Ferguson, but these contained no information 
regarding a mouth disorder or nervous condition.  

The RO received medical records from Dr. Luke covering the 
period June 1971 to June 1994; some of these records were 
new.  In May 1978, it was noted that the appellant was 
tearful and admitted having insomnia for the past week.  Dr. 
Luke stated that the appellant's main problem was depression.  
In May 1980, it was noted that he was seeing Dr. Gotay for 
neuralgia.  In April 1983, it was noted that he had 
recurrence of a neuritic-type pain from the left side of the 
mouth to the ear that had been recurrent since Dr. Brown 
removed cancer.  In June 1983, he stated that he was still 
having some discomfort in the mouth.  In December 1985, it 
was noted that he had left facial neuritis.  In January 1987, 
the appellant stated that he was depressed and had insomnia.  

The RO received hospitalization records from Northeast 
Georgia Medical Center.  These records mostly concerned 
treatment for unrelated conditions.  Discharge summaries 
dated in April and October 1992 showed diagnoses of chronic 
anxiety.  In October 1992, it was noted that the appellant 
had a past medical history of trigeminal neuralgia.

The RO received an operative report from Northeast Georgia 
Medical Center dated in July 1997, which indicated that the 
appellant had undergone radio frequency thermal coagulation 
and glycerol rhizolysis of the left trigeminal nerve.  The 
preoperative and postoperative diagnoses were left V3 
trigeminal neuralgia.  It was noted that he was admitted with 
severe dehydration due to inability to eat because of severe 
facial pain.  He was also not able to talk due to the pain.


II.  Legal Analysis

A.  Residuals of injury to mouth

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The medical evidence shows that the appellant has been 
treated for his complaints of pain in the mouth, lip, jaw, 
and face for several years.  The most recent diagnosis was 
trigeminal neuralgia.  The appellant's service medical 
records do not show that he incurred an injury to the mouth.  
He testified that he incurred such an injury after an 
explosion knocked him from his 90-milimeter gun and jarred 
his teeth.  His statements are assumed to be true for the 
purpose of determining whether a well-grounded claim has been 
submitted.  Therefore, the first two elements of a well-
grounded claim have been satisfied.

However, the appellant has not satisfied the third element of 
a well-grounded claim for service connection.  There is no 
medical evidence of a nexus, or link, between any inservice 
disease or injury and the current trigeminal neuralgia.  The 
medical evidence does not show treatment for or complaints 
regarding pain in the area of the mouth until approximately 
1973, 30 years after the appellant's discharge from service.  
The evidence does not show that he had any complaints 
regarding a mouth disorder prior to 1973.  There is no 
evidence showing that the presence of complaints of mouth 
pain in 1973 was related to the appellant's active service in 
any manner.  In fact, the medical evidence indicates that 
these symptoms are related to the basal cell carcinoma of the 
lip.

The only evidence linking the appellant's current mouth 
disorder to his period of service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, the Board concludes that the veteran's claim for 
service connection for a mouth disorder is not well grounded.  
Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to his 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1998) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Grivois 
v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication"); see also Slater 
v. Brown, 9 Vet. App. 240, 243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence to 
complete his application for VA benefits, see 38 U.S.C.A. 
§ 5103(a) (West 1991), because there is no indication of any 
medical records that might well ground this claim.  The 
appellant has not indicated that a medical professional has 
rendered an opinion that he has a mouth disorder as a result 
of his military service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim is plausible, that 
is, he has failed to present medical evidence that links his 
post-service mouth disorder to his military service, the 
claim for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78. 

B.  Nervous condition

As discussed above, an April 1949 Board decision denied the 
appellant's claim for service connection for a nervous 
condition.  The appellant was notified of this decision in 
April 1949.  When the Board disallows a claim, a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 1991).  A decision of the Board 
is final unless the Chairman orders reconsideration.  
38 U.S.C.A. §§ 7103(a) and 7104(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1998).  No motion for reconsideration is 
of record; therefore, the April 1949 Board decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  

The evidence received subsequent to April 1949 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since April 1949, the following 
evidence has been received:  (1) service medical records; (2) 
the appellant's contentions, including those raised at a 
personal hearing in July 1997; (3) medical records from Dr. 
Gotay dated from May 1973 to March 1991; (4) medical records 
from Dr. Luke dated from June 1971 to June 1994; (5) medical 
records from Dr. Ferguson dated from April 1977 to February 
1994; (6) hospitalization records from Hall County Hospital 
dated in June 1973, including an operative report dated in 
May 1973; (7) pathology reports and an operative report dated 
in May and June 1974; (8) medical records from an 
unidentified physician dated from April 1973 to November 
1984; (9) letter from Dr. Luke dated in January 1995; (10) 
medical records from Northeast Georgia Medical Center dated 
in April 1983, April 1992, October 1992, and July 1997; (11) 
letter from Dr. Givogre dated in March 1996; (12) letter from 
Dr. Gotay dated in March 1996; and (13) the first page of a 
VA examination dated July 1944.

To the extent that the appellant contends that he has a 
nervous disorder as a result of his military service, this 
evidence is not new.  He has not submitted any new 
contentions regarding this claim; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the 1949 Board decision and is not new for purposes of 
reopening a claim.

The service medical records submitted by the appellant are 
also not new.  Under pertinent regulations, where new and 
material evidence consists of a supplemental report from the 
service department received after the decision has become 
final, the decision will be reconsidered by the agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (1998).  These 
records were copies of the service medical records previously 
associated with the claims file and are therefore not new for 
purposes of reopening a claim.  Also, the first page from the 
VA examination in July 1944 was a copy of evidence previously 
associated with the claims file and is therefore not new.

The rest of the evidence received since April 1949 is new in 
that it was not previously of record.  To serve to reopen the 
claim, it must also be material.  Material evidence is that 
which bears directly and substantially on the merits of each 
essential element that was a basis for the prior denial.  
Because the appellant is seeking to establish service 
connection for a nervous condition, material evidence would 
be significant evidence that bore substantially and directly 
on the current existence of the claimed disorder and a 
relationship between the current disorder and a disease or 
injury incurred during military service. 

None of the new evidence is material.  The new evidence shows 
that the appellant has various "nervous" conditions (i.e., 
anxiety, depression).  However, no medical professional has 
rendered an opinion that any of these disorders is related to 
the appellant's military service in any manner.  The new 
evidence is not so significant that it requires reopening of 
the appellant's claim, in that it fails to show a plausible 
link between the nervous disorders diagnosed decades after 
his military service and a disease or injury incurred in 
service.  The appellant's contentions that he has a nervous 
condition as a result of his military service are neither 
material nor competent evidence, as discussed above.

The appellant's representative has argued that the 
appellant's nervous condition was incurred as a result of 
combat service.  The provisions of 38 U.S.C.A. § 1154(b) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish incurrence of a disease or 
injury during service.  See, e.g., Jensen v. Brown, 19 F.3d 
1413, 1416-17 (Fed. Cir. 1994); Chipego v. Brown, 4 Vet. App. 
102, 105 (1993).  Even if the Board were to conclude that the 
appellant engaged in combat with the enemy, see Zarycki v. 
Brown, 6 Vet. App. 91 (1993), there still must be medical 
evidence tending to show that a nexus, or link, between an 
inservice disease or injury and the current nervous 
conditions is plausible.  See Wade v. Brown, 11 Vet. App. 
302, 304-5 (1998); see also Arms v. West, 12 Vet. App. 188 
(1999).  As discussed above, there is no such evidence in 
this case.  Therefore, the allegations of combat service 
alone are not so significant that they require reopening this 
claim.

Accordingly, the Board finds that the evidence received 
subsequent to April 1949 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for a nervous condition.  Where a claimant refers to a 
specific source of evidence that could reopen a final claim, 
VA has a duty to inform him of the necessity to submit that 
evidence to complete his application for benefits.  See 
Graves v. Brown, 6 Vet. App. 166, 171 (1994).  VA has no 
outstanding duty in this case to inform the appellant of the 
necessity to submit certain evidence, see 38 U.S.C.A. 
§ 5103(a) (West 1991), because nothing in the record suggests 
the existence of evidence that might reopen this claim. 

The appellant's representative argued that the appellant 
should be provided a VA examination in order to determine 
whether any current nervous condition is related to military 
service.  As the Board has determined that he has not 
submitted new and material evidence to reopen his claim, 
there is no duty to provide a VA examination to provide 
medical nexus evidence that the appellant has not provided.

There is no indication in the record that a current 
examination would result in the presentation of new and 
material evidence, and it is the appellant's responsibility 
to present such evidence.  Given the fact that the medical 
evidence shows that the appellant did not have an 
ascertainable nervous/psychiatric disorder until several 
years after his military service, it is pure speculation that 
an examination would produce evidence connecting the 
appellant's claimed nervous condition with his service.  A VA 
examination is not warranted.  See Elkins v. Brown, 9 Vet. 
App. 391, 398 (1995) (citing 38 C.F.R. § 3.304(c) 
(development of evidence will be accomplished when deemed 
necessary)).


ORDER

Entitlement to service connection for residuals of an injury 
to the mouth is denied.

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for a nervous 
condition, the claim is not reopened, and the appeal is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

